BOWEN, Judge,
dissenting.
Since the affidavit in support of the search warrant was the subject of a pretrial motion and hearing, I would order its inclusion in the record under Rule 10(f), Alabama Rules of Appellate Procedure. The affidavit was considered by the trial court although it was never formally introduced into evidence. Under such circumstances the affidavit was “in evidence”. Smith v. State, 344 So.2d 1239, 1241 (Ala.Cr.App.), cert. denied, 344 So.2d 1243 (Ala.1977). The rule cited by the majority on rehearing is not applicable for the matter was raised at trial and is not submitted to impeach anything now appearing in the record. In this case the testimony of the witnesses at the suppression hearing and the rulings of fact and law by the trial court form a sufficient basis for review of the issues presented.